


Exhibit 10.3

 

INTELLECTUAL PROPERTY PURCHASE AGREEMENT

 

This INTELLECTUAL PROPERTY PURCHASE AGREEMENT (the "Agreement") is entered into
as of this 30th day of April, 2010, by and among "RX TECHNOLOGIES,
CORP."(formerly known as Gift Card Digest Corp.), a corporation existing under
the laws of the state of Florida (or "Purchaser"); and Evan Brovenick, an
individual, and developer of the intellectual properties herein described
(collectively, the "Sellers").

 

WITNESSETH:

 

WHEREAS, the Sellers are the developers of, and collectively and currently hold,
all unencumbered right, title and interest to the RxFL database processes for
prescription drug databases (RxFL). All such trade secrets and intellectual
property rights shall collectively be referred to herein as the "Intellectual
Property";

 

WHEREAS, the Purchaser wishes to further develop and commercialize RxFL and the
Intellectual Property in the United States and worldwide, and is willing to
grant the Sellers consideration of common stock of the Purchaser and a minimum
of two (2) appointments to the purchasers board of directors and the Sellers
agree to cooperate and make best efforts with the Purchaser in consideration of
Sellers' assigning, transferring and granting all right, title and interest in
RxFL and the Intellectual Property;

 

WHEREAS, the purchaser is a public company which common shares have not traded
on any Exchanges and is currently involved in a website in the development stage
that is intended to sell gift cards on the world wide web. There is no market
for the common shares of the purchaser at present and there are no guarantees or
assurances that a market for the purchaser’s common shares will develop.

 

WHEREAS, the parties agree that the Purchaser shall not assume any and all of
the liabilities of the Sellers at closing regarding RxFL and the Intellectual
Property;

 

NOW THEREFORE, in consideration of the premises and mutual covenants, conditions
and agreements contained herein and for such other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto, each intending to be legally bound hereby agree as follows:

 

ARTICLE I
PURCHASE OF ASSETS

 

          1.1  Purchase and Sale of Assets. Sellers represent and warrant to
Purchaser that Sellers own without limitation, all right, title and interest in
and to all of the RxFL and Intellectual Property (contractual or otherwise),
including, but not limited to the description in Exhibit 1.1 hereto ("the
Purchased Assets"). Upon the terms and subject to the conditions of this
Agreement, Sellers hereby agree that on the Closing Date (as hereinafter defined
in Section 2.1), Sellers shall sell, assign, transfer and convey (including
prequels and sequels) to the Purchaser, and Purchaser hereby agrees to purchase,
obtain and acquire from Sellers, all of Sellers' right, title and interest in
and to all of the Purchased Assets, free and clear of any and all claims,
rights, liens and/or encumbrances. The Purchased Assets shall comprise all of
the following:




1

Initial_____

--------------------------------------------------------------------------------




 

(a) All Intellectual Property as described in Exhibit 1.1, and all work papers,
research, prototypes, technology, theory, formula, and any other properties and
assets, whether tangible or intangible, related to the Intellectual Property and
RxFL.

 

 

 

(b) Any franchises, licenses, permits, consents and other certificates of any
regulatory, administrative agency or body issued to or held by Sellers that are
related to the Purchased Assets.

 

          1.2  Liabilities Not Assumed. Purchaser does not assume or otherwise
become responsible for, any liability or obligation of the Sellers or claims of
such liability or obligation whatsoever known or unknown, whether arising out of
occurrences prior to, at or after the date hereof, including without limitation:

 

 

 

(a) Any liability whatsoever with respect to the Purchased Assets

 

 

 

(b) Any and all liabilities of the Sellers, whether or not related to Purchased
Assets

 

 

 

(c) Any present or future action, suit, claim or proceeding against the Sellers

 

          1.3  Purchase Price. In consideration of and in exchange for each of
the Sellers' sale, assignment, transfer and conveyance of all of the Purchased
Assets, and in consideration of each of the Sellers' agreement, hereby to not
compete in any way with the Purchaser or the Purchased Assets for a period of
Perpetuity from the closing date. The Purchaser agrees to pay to the Sellers, as
total consideration, the issuance of Thirty Seven Million, Two Hundred and
Twenty One Thousand and Eight Hundred and Fifty (37,221,850) shares of common
shares of the Purchaser ("the Shares"). The Purchaser’s sole option, if
determined to proceed with a patent attorney, agrees to pay expenses of RxFL
patenting in the United States and/or foreign territories and sign appropriate
Patent License Agreement if applicable. In addition, the Sellers shall have two
(2) members of the board elected no later than April 30, 2010. The Sellers have
provided a distribution list of the purchaser’s restricted common shares to be
issued on or before April 30, 2010 which will have a maximum of Thirty Seven
Million, Two Hundred and Twenty One Thousand and Eight Hundred and Fifty
(37,221,850) restricted common shares.

 

          1.4  Investment Representations Required under SEC Rules

 

 

 

(a) Investment Intent. The Sellers (and/or any other members distributed common
shares at closing) are acquiring the Shares solely for their own account, as
principals, for investment purposes and not with a view to, or for resale in
connection with, any distribution or underwriting of the Shares.

 

 

 

(b) No Securities Act Registration. Sellers (and/or any other members
distributed common shares at closing) understand that the shares of Purchaser's
stock issued as the Shares have not been registered under either the United
States Securities Act of 1933 or any state securities law, that Sellers must
hold the Shares unless the Shares are subsequently registered under those laws
or transferred in reliance on an opinion of counsel that registration under
those laws is not required, and that the certificates representing the shares
will bear a legend to the foregoing effect.

 

 

 

(c) Ability to Evaluate and Bear Risk. Each of the Sellers are fully able (1) to
evaluate the information provided by the Purchaser relevant to the merits,
risks, and other factors bearing on the suitability of the Shares as an
investment, and (2) to bear the economic risk of its proposed investment in the
Shares without reselling the Shares.




2

Initial_____

--------------------------------------------------------------------------------




          1.5  Business Transition.

 

Following Closing, each of the Sellers and the Purchaser shall cooperate with
each other, execute such documents and instruments, and take such other actions
as are reasonably requested by either party to effectuate a smooth transition of
the Purchased Assets to the Purchaser, and to develop and commercialize the
Purchased Assets.

 

ARTICLE II
CLOSING

 

          2.1  Date and Time of Closing. Subject to satisfaction of the
conditions to Closing set forth in this Agreement, the closing of the
transactions contemplated by this Agreement (the "Closing") shall take place at
10:00 a.m. (Eastern Standard Time), on April 30, 2010 at the offices of
Purchaser, or at such other place and time thereafter as shall be mutually
agreeable to the parties hereto (the "Closing Date").

 

          2.2  Delivery of Instruments. The following documents, instruments and
other materials shall be executed and delivered at or prior to the Closing on
the Closing Date:

 

 

 

(a) Instruments of Transfer. The Sellers shall execute and deliver to the
Purchaser such bills of sale, assignments, endorsements, and other instruments
and documents reasonably satisfactory in form and substance to the Purchaser and
its counsel as they may reasonably deem to be necessary or appropriate to vest
in the Purchaser on the Closing Date good and marketable title to the Purchased
Assets free and clear of any and all adverse claims, mortgages, pledges, liens,
charges, security interests or other rights, interests or encumbrances, and a
receipt for the price of other assets being acquired hereunder, title to which
shall transfer upon delivery of such assets.

 

 

 

(b) Purchase Price. Purchaser shall deliver to the Sellers the Purchase Price,
as provided in Section 1.3. At each of the Sellers' respective requests, his or
her respective stock certificate may be delivered to his or her respective
address as set forth on Exhibit 2 hereto. Seller acknowledges that the Purchaser
is in the process of obtaining a transfer agent and therefore the physical
delivery of stock certificates will not be delivered at closing.

 

 

 

(c) Related Agreements. The Purchaser and the Sellers shall execute and deliver
any other agreements reasonably necessary to effectuate consummation of the
transactions contemplated herein.

 

ARTICLE III
REPRESENTATIONS AND WARRANTIES

 

          3.1  Representations and Warranties of the Sellers. The Sellers
represent and warrant to the Purchaser as follows:

 

 

 

(a) Authorization. The execution, delivery and performance of this Agreement and
consummation of the transactions contemplated hereby have been duly authorized
by the Sellers. The Sellers have taken all necessary action and have all the
necessary power to enter into this Agreement and to consummate the transactions
contemplated hereby.




3

Initial_____

--------------------------------------------------------------------------------




 

(b) Binding Agreement. This Agreement is the valid and binding and irrevocable
obligation of the Sellers, and assuming validity of the representations and
warranties of Purchaser, the enforceable against such Sellers in accordance with
its terms, except as such enforcement may be limited by applicable bankruptcy,
insolvency, reorganization, moratorium or other similar laws now or hereafter in
effect

 

 

 

(c) Title. The Sellers owns good, marketable, unencumbered, full and valid
title, as would be considered under the law of any jurisdiction, to all of the
Purchased Assets and can demonstrate a continuous chain of title with respect
thereto since acquisition or invention. The Purchased Assets are or will at the
date of closing be owned free and clear of all adverse claims, liens, mortgages,
charges, security interests, encumbrances and other restrictions or limitations
of any kind whatsoever. None of the Sellers are in bankruptcy, divorce or any
other proceedings which might result in claims against the Purchased Assets.

 

 

 

(d) Intellectual Property. With respect to the Purchased Assets, the Sellers
have not interfered with, infringed upon, misappropriated, or otherwise come
into conflict with any intellectual property rights of third parties, and
Sellers have not received any charge, complaint, claim, demand, or notice
alleging any such interference, infringement, misappropriation or violation. No
consent of any government, authority or individual is necessary for the sale by
the Sellers of the Purchased Assets. The Sellers have agreed among themselves as
to their proportionate ownership of the Intellectual Property and the Purchased
Assets and have no dispute regarding the proportionate holdings of Shares
reflected in Section 1.3 of the Agreement.

 

 

 

(e) Accuracy of Information Furnished. No statement by the Sellers set forth
herein or in the exhibits or the schedules hereto, and no statement, verbal or
written, made in connection with the transactions contemplated hereby or the
Purchased Assets, contains any untrue statement of a material fact, or omits to
state any material fact which is necessary to make the statements contained
herein or therein, in light of the circumstances under which they were made, not
misleading.

 

 

 

(f) Due Diligence. The Seller warrants that they have performed all due
diligence, including, but not limited to, reviewing all filings with the
Securities and Exchange Commission, discussions with financials and legal
consultants and is fully (100%) satisfied. Additionally, Seller is not relying
on any warranties from the Purchaser whether implied or not.

 

          3.2  Representations and Warranties of Purchaser. The Purchaser
represents and warrants to the Sellers as follows:

 

 

 

(a) Authorization. The execution, delivery and performance of this Agreement and
consummation of the transactions contemplated hereby have been duly authorized,
adopted and approved by the board of directors of the Purchaser. The Purchaser
has taken all necessary corporate action and has all the necessary corporate
power to enter into this Agreement and to consummate the transactions
contemplated hereby.

 

 

 

(b) Binding Agreement. This Agreement has been duly and validly executed and
delivered by the officers of the Purchaser on its behalf, and assuming the
validity of representations and warranties of the Sellers, this Agreement is the
valid and binding obligation of the Purchaser, enforceable against the Purchaser
in accordance with its terms, except as such enforcement may be limited by
applicable bankruptcy, insolvency, reorganization, moratorium or other similar
laws now or hereafter in effect.




4

Initial_____

--------------------------------------------------------------------------------




 

(c) Organization. The Purchaser is a corporation duly organized, validly
existing and in good standing under the laws of the State of Florida. The
Purchaser has the corporate power and authority to own and lease its properties
and assets and to carry on its business as it is now being conducted

 

ARTICLE IV
COVENANTS

 

          4.1.  Obligations. Each of the Sellers and the Purchaser agrees to
carry out their respective obligations at and following Closing as set forth in
Article I, II and IV of this Agreement.

 

 

 

(a) Governmental Filings and Consents. The Sellers and the Purchaser shall
cooperate with one another and make best efforts in filing any necessary
applications, reports or other documents with any domestic or foreign, federal,
state or local agencies, or authorities with respect to the Intellectual
Property and the RxFL, including but not limited to patent, trademark and
copyright applications and filings on behalf of the Purchaser.

 

 

 

(b) Commercialization. The Sellers and the Purchaser will work together and make
best efforts to develop and commercialize the Intellectual Property and the
RxFL.

 

 

 

(c) Notice. The Sellers will give prompt notice of any claim against any of them
or against the Purchased Assets and will give full cooperation and best efforts
to the Purchaser in defending any such claim, and in the event of any claim,
lien, or action against the Purchased Assets, the Sellers will indemnify the
Purchaser in full for any resulting costs, expense or damages incurred by the
Purchaser.

 

ARTICLE V
MISCELLANEOUS

 

          5.1  Fees and Expenses. Except as otherwise provided in this
Agreement, each party hereto will bear its own legal, accounting, and other fees
and expenses incident to the transactions contemplated herein.

 

          5.2  Modification, Amendments and Waiver. The parties hereto may
amend, modify or otherwise waive any provision of this Agreement by mutual
consent, provided that such consent and any amendment, modification or waiver is
in writing and is signed by each of the parties hereto.

 

          5.3  Assignment. The Purchaser shall have the authority to assign its
respective rights or obligations under this Agreement without the prior written
consent of the other parties hereto. The Seller shall have a one (1) time right
to assign and distribute the restricted common shares (37,221,850) on or before
April 30, 2010 (Schedule A).

 

          5.4  Burden and Benefit. This Agreement shall be binding upon and, to
the extent permitted in this Agreement, shall inure to the benefit of the
parties and their respective successors and permitted assigns.

 

          5.5  Governing Law. This Agreement shall be governed by and construed
in accordance with the laws of the state of Florida, without regard, however, to
such jurisdiction’s principles of conflicts of laws.

 

          5.6  Going Concern Opinion of Purchaser. The Purchaser is a newly
formed company in the development stage. The independent accountants have issued
a going concern opinion and all filings with the Securities and Exchange
Commission are available and have been reviewed by the Seller.




5

Initial_____

--------------------------------------------------------------------------------




          5.7  Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall be an original, but all of which shall
constitute but one agreement.

 

          5.8  Severability of Provisions. The provisions of this Agreement
shall be considered severable in the event that any of such provisions are held
by a court of competent jurisdiction to be invalid, void or otherwise
unenforceable.

 

          5.9  Survival. The provisions of Sections 1.1, 1.4 and all of Articles
III, IV and V shall survive termination of this Agreement.

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
and delivered on the date and year first above written.

 

 

 Sellers

Purchaser

 

 

Evan Brovenick, Individual and Developer

Rx Technologies, Corp. (formerly Gift Card Digest, Corp.

 

 

  /s/ Evan Brovenick______

  By: /s/ Tammi Shnider, President
  By: Tammi Shnider, President

 

 




6

Initial_____

--------------------------------------------------------------------------------




Exhibit 1.1

 

The Science

The Device

Specifications:

Principle of Operation

Intellectual Property

 




7

Initial_____

--------------------------------------------------------------------------------




SCHEDULE A




Rx Technologies Corp.

IRS Identification #: 26-3891952




Name and Address

No. of Shares

Percentage of Shares as compared to
Total Outstanding at April 30, 2010

 

 

 

Michael McManus
401 E. Las Olas Blvd #130-411
Ft Lauderdale, FL  33301

8,333,250

17.65

Shepard Doniger
10430 Rio Lindo
Delray Beach, FL  33446

8,333,250

17.65

Alvin Brovenick
6420 Boca Delmar Drive
Boca Raton, FL  33433

8,333,250

17.65

Brett Finkelstein
4285 N.W. 64th Drive
Boca Raton, FL  33496

2,083,314

17.65

Brett Finkelstein C/F Blake Frank
4285 N.W. 64th Drive
Boca Raton, FL  33496

2,083,312

 

Brett Finkelstein C/F Taylor Frank
4285 N.W. 64th Drive
Boca Raton, FL  33496

2,083,312

 

Brett Finkelstein C/F Logan Finkelstein
4285 N.W. 64th Drive
Boca Raton, FL  33496

2,083,312

 

Steven Adelstein
7076 Spyglass Avenue
Parkland, FL  33076

2,000,000

4.20

Judy Adelstein
7076 Spyglass Avenue
Parkland, FL  33076

1,888,850

4.00

 

 

 

SubTotal

37,221,850

78.80

 

 

 

Various existing shareholders

10,000,000

21.20

 

 

 

Total Outstanding at April 30, 2010

47,221,850

100.00




8

Initial_____

--------------------------------------------------------------------------------